Exhibit 10.5
 
GUARANTY
 
GUARANTY, dated as of July 2, 2010 made by each of the undersigned (each a
"Guarantor", and collectively, the "Guarantors"), in favor of the "Buyers" (as
defined below) party to the Securities Purchase Agreement, dated as of June 30,
2010 (as amended, restated or otherwise modified from time to time, the
"Securities Purchase Agreement") and HCP-TELA, LLC, a Delaware limited liability
company, in its capacity as collateral agent for the Buyers (in such capacity,
the “Collateral Agent”).
 
W I T N E S S E T H :
 
WHEREAS, Telanetix Inc., a Delaware corporation (the "Company"), and each party
listed as a "Buyer" on the Schedule of Buyers attached to the Securities
Purchase Agreement (each a "Buyer", and collectively, the "Buyers") are parties
to the Securities Purchase Agreement;
 
WHEREAS, the Securities Purchase Agreement requires that the Guarantors execute
and deliver, (i) this guaranty guaranteeing all of the obligations of the
Company under the Securities Purchase Agreement, the Notes (as defined below)
and the other "Transaction Documents" (as defined in the Securities Purchase
Agreement, the "Transaction Documents"); and (ii) a Pledge and Security
Agreement dated the date hereof, for the benefit of the Collateral Agent,
granting the Collateral Agent on behalf of the Buyers, a lien in all of the
Guarantors' personal property (the "Security Agreement"); and
 
WHEREAS, each Guarantor has determined that the execution, delivery and
performance of this Guaranty directly benefits, and is in the best interest of,
such Guarantor;
 
NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyers to perform under the Securities Purchase
Agreement, each Guarantor hereby agrees with each Buyer as follows:
 
SECTION 1. Definitions.  Reference is hereby made to the Securities Purchase
Agreement and the "Notes" (as defined) in and issued pursuant to the Securities
Purchase Agreement and (as such Notes may be amended, restated, replaced or
otherwise modified from time to time in accordance with the terms thereof,
collectively, the "Notes") for a statement of the terms thereof.  All terms used
in this Guaranty, which are defined in the Securities Purchase Agreement or the
Notes and not otherwise defined herein, shall have the same meanings herein as
set forth therein.
 
SECTION 2. Guaranty.  The Guarantors, jointly and severally, hereby
unconditionally and irrevocably, guaranty the punctual payment, as and when due
and payable, by stated maturity or otherwise, of all Obligations (as defined in
the Security Agreement) of the Company from time to time owing by it in respect
of the Securities Purchase Agreement, the Notes and the other Transaction
Documents, including, without limitation, all interest that accrues after the
commencement of any Insolvency Proceeding (as defined in the Security Agreement)
of the Company or any Guarantor, whether or not the payment of such interest is
unenforceable or is not allowable due to the existence of such Insolvency
Proceeding, and all fees, commissions, expense reimbursements, indemnifications
and all other amounts due or to become due under any of the Transaction
Documents (such obligations, to the extent not paid by the Company, being the
"Guaranteed Obligations"), and agrees to pay any and all expenses (including
reasonable counsel fees and expenses) reasonably incurred by the Collateral
Agent or any Buyer in enforcing any rights under this Guaranty.  Without
limiting the generality of the foregoing, each Guarantor's liability hereunder
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by the Company to the Collateral Agent or any Buyer under the
Securities Purchase Agreement and the Notes but for the fact that they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding
involving any Guarantor or the Company (each, a "Transaction Party").
 
 
1

--------------------------------------------------------------------------------

 
 
SECTION 3. Guaranty Absolute; Continuing Guaranty; Assignments.
 
(a) The Guarantors, jointly and severally, guaranty that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the
Transaction Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Collateral Agent or any Buyer with respect thereto.  The
obligations of each Guarantor under this Guaranty are independent of the
Guaranteed Obligations, and a separate action or actions may be brought and
prosecuted against any Guarantor to enforce such obligations, irrespective of
whether any action is brought against any Transaction Party or whether any
Transaction Party is joined in any such action or actions.  The liability of any
Guarantor under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives, to the extent
permitted by law, any defenses it may now or hereafter have in any way relating
to, any or all of the following:
 
(i) any lack of validity or enforceability of any Transaction Document or any
agreement or instrument relating thereto;
 
(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from any Transaction Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Transaction Party or otherwise;
 
(iii) any taking, exchange, release or non-perfection of any Collateral (as
defined in the Security Agreement), or any taking, release or amendment or
waiver of or consent to departure from any other guaranty, for all or any of the
Guaranteed Obligations;
 
(iv) any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Transaction
Party; or
 
(v) any other circumstance (including any statute of limitations) or any
existence of or reliance on any representation by the Collateral Agent that
might otherwise constitute a defense available to, or a discharge of, any
Transaction Party or any other guarantor or surety, other than, subject to the
following sentence, the actual payment in full of the Guaranteed Obligations
and/or complete conversion of the Obligations to equity securities of the
Company.
 
 
2

--------------------------------------------------------------------------------

 
 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Collateral Agent or any other Person upon
the insolvency, bankruptcy or reorganization of any Transaction Party or
otherwise, all as though such payment had not been made.
 
(b) This Guaranty is a continuing guaranty and shall (i) remain in full force
and effect until the indefeasible cash payment in full of the Guaranteed
Obligations  (other than inchoate indemnity obligations) and/or complete
conversion of all of the Company's obligations under the Notes to equity
securities of the Company and payment of all other amounts payable under this
Guaranty (other than inchoate indemnity obligations) and shall not terminate for
any reason prior to the Maturity Date of the Notes (other than payment in full
of the Notes) and (ii) be binding upon each Guarantor and its respective
successors and assigns.  This Guaranty shall inure to the benefit of and be
enforceable by the Collateral Agent and its successors, and permitted pledgees,
transferees and assigns.  Without limiting the generality of the foregoing
sentence, the Collateral Agent or any Buyer may pledge, assign or otherwise
transfer all or any portion of its rights and obligations under and subject to
the terms of any Transaction Document to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to such Collateral Agent or Buyer herein or otherwise, in each case as provided
in the Securities Purchase Agreement or such Transaction
Document.  Notwithstanding the foregoing and for the avoidance of doubt, this
Guaranty will expire and each Guarantor will be released from its obligation
hereunder upon the earlier of payment in full and/or complete conversion of the
Obligations to equity securities of the Company.
 
SECTION 4. Waivers.  To the extent permitted by applicable law, each Guarantor
hereby waives promptness, diligence, notice of acceptance and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that the Collateral Agent or any Buyer exhaust any right or take any
action against any Transaction Party or any other Person or any
Collateral.  Each Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated herein and that
the waiver set forth in this Section 4 is knowingly made in contemplation of
such benefits.  The Guarantors hereby waive any right to revoke this Guaranty,
and acknowledge that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.
 
SECTION 5. Subrogation.  No Guarantor may exercise any rights that it may now or
hereafter acquire against any Transaction Party or any other guarantor that
arise from the existence, payment, performance or enforcement of any Guarantor's
obligations under this Guaranty, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the  Collateral Agent or any
Buyer against any Transaction Party or any other guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Transaction Party or any other guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security solely on account of such claim, remedy or right, unless and
until all of the Guaranteed Obligations (other than inchoate indemnity
obligations) and all other amounts payable under this Guaranty (other than
inchoate indemnity obligations) shall have indefeasibly been paid in full in
cash or such Guarantor has been released from this Guaranty.  If any amount
shall be paid to a Guarantor in violation of the immediately preceding sentence
at any time prior to the later of the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, such amount shall
be held in trust for the benefit of the Collateral Agent and the Buyers and
shall forthwith be paid to the Collateral Agent and the Buyers to be credited
and applied to the Guaranteed Obligations and all other amounts payable under
this Guaranty, whether matured or unmatured, in accordance with the terms of the
Transaction Document, or to be held as Collateral for any Guaranteed Obligations
or other amounts payable under this Guaranty thereafter arising.  If (a) any
Guarantor shall make payment to the Collateral Agent or any Buyer of all or any
part of the Guaranteed Obligations, and (b) all of the Guaranteed Obligations
(other than inchoate indemnity obligations) and all other amounts payable under
this Guaranty (other than inchoate indemnity obligations) shall indefeasibly be
paid in full in cash and/or by complete conversion of all of the Company's
obligations under the Notes to equity securities of the Company, the Collateral
Agent and each Buyer will, at such Guarantor's request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment by such Guarantor.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 6. Representations, Warranties and Covenants.
 
(a) Each Guarantor hereby represents and warrants as of the date first written
above as follows:
 
(i) Each Guarantor (A) is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization as set forth on the signature pages
hereto, (B) has all requisite corporate, limited liability company or limited
partnership power and authority to conduct its business as now conducted and as
presently contemplated and to execute and deliver this Guaranty and each other
Transaction Document to which such Guarantor is a party, and to consummate the
transactions contemplated hereby and thereby and (C) is duly qualified to do
business and is in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary except where the failure to be so qualified
would not result in a Material Adverse Effect.
 
(ii) The execution, delivery and performance by each Guarantor of this Guaranty
and each other Transaction Document to which such Guarantor is a party (A) have
been duly authorized by all necessary corporate, limited liability company or
limited partnership action, (B) do not and will not contravene its charter or
by-laws, its limited liability company or operating agreement or its certificate
of partnership or partnership agreement, as applicable, or any applicable law or
any contractual restriction binding on such Guarantor or its properties do not
and will not result in or require the creation of any lien (other than pursuant
to any Transaction Document) upon or with respect to any of its properties, and
(C) do not and will not result in any default, noncompliance, suspension,
revocation, impairment, forfeiture or nonrenewal of any material permit,
license, authorization or approval applicable to it or its operations or any of
its properties.
 
 
4

--------------------------------------------------------------------------------

 
 
(iii) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority is required in connection with the due
execution, delivery and performance by any Guarantor of this Guaranty or any of
the other Transaction Documents to which such Guarantor is a party (other than
such authorizations, approvals, actions, notices, or filings, which are
expressly provided for in any of the Transaction Documents or which have already
been obtained, taken or delivered).
 
(iv) Each of this Guaranty and the other Transaction Documents to which each
Guarantor is or will be a party, when delivered, will be, a legal, valid and
binding obligation of such Guarantor, enforceable against such Guarantor in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, suretyship or
other similar laws or laws affecting generally the enforcement of creditor's
rights and remedies or by other equitable principles (regardless of whether
enforcement is sought in equity or at law).
 
(v) Except as set forth in Schedule 3(t) of the Securities Purchase Agreement,
there is no pending or, to the best knowledge of any Guarantor, threatened
action, suit or proceeding against each Guarantor or to which any of the
properties of such Guarantor is subject, before any court or other governmental
authority or any arbitrator that (A) if adversely determined, could reasonably
be expected to have a Material Adverse Effect or (B) relates to this Guaranty or
any of the other Transaction Documents to which the Guarantor is a party or any
transaction contemplated hereby or thereby.
 
(vi) Each Guarantor (A) has read and understands the terms and conditions of the
Securities Purchase Agreement and the other Transaction Documents, and (B) now
has and will continue to have independent means of obtaining information
concerning the affairs, financial condition and business of the Company and the
other Transaction Parties, and has no need of, or right to obtain from any
Buyer, any credit or other information concerning the affairs, financial
condition or business of the Company or the other Transaction Parties that may
come under the control of any Buyer.
 
(b) Each Guarantor covenants and agrees that until indefeasible full and final
payment of the Guaranteed Obligations and/or complete conversion of all of the
Company's obligations under the Notes to equity securities of the Company, it
will comply with each of the covenants which are applicable to such Guarantor
(except to the extent applicable only to a public company) which are set forth
in Section 4 of the Securities Purchase Agreement as if such Guarantor were a
party thereto.
 
SECTION 7. Right of Set-off.  Upon the occurrence and during the continuance of
any Event of Default, the Collateral Agent and any Buyer may, and is hereby
authorized to, at any time and from time to time, without notice to the
Guarantors (any such notice being expressly waived by each Guarantor) and to the
fullest extent permitted by law, set-off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by the Collateral Agent or any such Buyer to or
for the credit or the account of any Guarantor against any and all obligations
of the Guarantors now or hereafter existing under this Guaranty or any other
Transaction Document, irrespective of whether or not the Collateral Agent or any
such Buyer shall have made any demand under this Guaranty or any other
Transaction Document and although such obligations may be contingent or
unmatured.  The Collateral Agent and each Buyer agrees to notify the relevant
Guarantor promptly after any such set-off and application made by the Collateral
Agent or such Buyer, provided that the failure to give such notice shall not
affect the validity of such set-off and application.  The rights of the
Collateral Agent and each Buyer under this Section 7 are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which the Collateral Agent or such Buyer may have under this Guaranty or any
other Transaction Document in law or otherwise.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 8. Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing and shall be mailed, telecopied or delivered, if
to any Guarantor, to it at its address set forth on the signature page hereto,
or if to the Collateral Agent or any Buyer, to it at its respective address set
forth in the Securities Purchase Agreement; or as to any Person at such other
address as shall be designated by such Person in a written notice to such other
Person complying as to delivery with the terms of this Section 8.  All such
notices and other communications shall be effective (i) if mailed (by certified
mail, postage prepaid and return receipt requested), when received or three
Business Days after deposited in the mails, whichever occurs first; (ii) if
telecopied, when transmitted and confirmation is received, provided same is on a
Business Day and, if not, on the next Business Day; or (iii) if delivered by
hand, upon delivery, provided same is on a Business Day and, if not, on the next
Business Day.
 
SECTION 9. CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE.  ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER TRANSACTION
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF
NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH GUARANTOR HEREBY
IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS.  EACH GUARANTOR HEREBY IRREVOCABLY
APPOINTS THE SECRETARY OF STATE OF THE STATE OF NEW YORK AS ITS AGENT FOR
SERVICE OF PROCESS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING AND FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, AT ITS ADDRESS FOR NOTICES AS SET
FORTH ON THE SIGNATURE PAGE HERETO AND TO THE SECRETARY OF STATE OF THE STATE OF
NEW YORK, SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS AFTER SUCH
MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE COLLATERAL AGENT OR ANY
BUYER TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST EACH GUARANTOR IN ANY OTHER
JURISDICTION.  ANY GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT ANY GUARANTOR HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS GUARANTY AND THE OTHER TRANSACTION DOCUMENTS.
 
 
6

--------------------------------------------------------------------------------

 
 
SECTION 10. WAIVER OF JURY TRIAL, ETC.  EACH GUARANTOR HEREBY WAIVES ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY
RIGHTS UNDER THIS GUARANTY OR THE OTHER TRANSACTION DOCUMENTS, OR UNDER ANY
AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR
WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR
ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH THIS
GUARANTY OR THE OTHER TRANSACTION DOCUMENTS, AND AGREES THAT ANY SUCH ACTION,
PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.  EACH GUARANTOR CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR
ATTORNEY OF THE COLLATERAL AGENT OR ANY BUYER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE COLLATERAL AGENT OR ANY BUYER WOULD NOT, IN THE EVENT OF ANY
ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS.  EACH
GUARANTOR HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE COLLATERAL AGENT ENTERING INTO THIS AGREEMENT.
 
SECTION 11. Taxes.
 
(a) All payments made by any Guarantor hereunder or under any other Transaction
Document shall be made in accordance with the terms of the respective
Transaction Document and shall be made without set-off, counterclaim, deduction
or other defense.  All such payments shall be made free and clear of and without
deduction for any present or future taxes, levies, imposts, deductions, charges
or withholdings, and all liabilities with respect thereto, excluding taxes
imposed on the net income of the Collateral Agent or any Buyer by the
jurisdiction in which the Collateral Agent or such Buyer is organized or where
it has its principal lending office (all such nonexcluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities, collectively or
individually, "Taxes").  If any Guarantor shall be required to deduct or to
withhold any Taxes from or in respect of any amount payable hereunder or under
any other Transaction Document:
 
(i) the amount so payable shall be increased to the extent necessary so that
after making all required deductions and withholdings (including Taxes on
amounts payable to the Collateral Agent or any Buyer pursuant to this sentence)
the Collateral Agent and each Buyer receives an amount equal to the sum it would
have received had no such deduction or withholding been made,
 
(ii) such Guarantor shall make such deduction or withholding,
 
 
7

--------------------------------------------------------------------------------

 
 
(iii) such Guarantor shall pay the full amount deducted or withheld to the
relevant taxation authority in accordance with applicable law, and
 
(iv) as promptly as possible thereafter, such Guarantor shall send the
Collateral Agent or such Buyer an official receipt (or, if an official receipt
is not available, such other documentation as shall be satisfactory to the
Collateral Agent or such Buyer, as the case may be) showing payment.  In
addition, each Guarantor agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery, registration or enforcement of, or otherwise with respect to, this
Agreement or any other Transaction Document (collectively, "Other Taxes").
 
(b) Each Guarantor hereby indemnifies and agrees to hold the Collateral Agent
and each Buyer (each an "Indemnified Party") harmless from and against Taxes or
Other Taxes (including, without limitation, any Taxes or Other Taxes imposed by
any jurisdiction on amounts payable under this Section 11) paid by any
Indemnified Party  as a result of any payment made hereunder or from the
execution, delivery, registration or enforcement of, or otherwise with respect
to, this Agreement or any other Transaction Document, and any liability
(including penalties, interest and expenses for nonpayment, late payment or
otherwise) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted.  This indemnification shall
be paid within 30 days from the date on which the Collateral Agent or such Buyer
makes written demand therefor, which demand shall identify the nature and amount
of such Taxes or Other Taxes.
 
(c) If any Guarantor fails to perform any of its obligations under this
Section 11, such Guarantor shall indemnify the Collateral Agent and each Buyer
for any taxes, interest or penalties that may become payable as a result of any
such failure.  The obligations of the Guarantors under this Section 11 shall
survive the termination of this Guaranty and the payment of the Obligations and
all other amounts payable hereunder.
 
SECTION 12. Miscellaneous.
 
(a) Each Guarantor will make each payment hereunder in lawful money of the
United States of America and in immediately available funds to the Collateral
Agent and each Buyer, at such address specified by such Person from time to time
by notice to the Guarantors.
 
(b) No amendment or waiver of any provision of this Guaranty and no consent to
any departure by any Guarantor therefrom shall in any event be effective unless
the same shall be in writing and signed by each Guarantor and the Collateral
Agent, acting with the consent of the holders of at least a majority of the (i)
then aggregate number of Registrable Securities issued and issuable hereunder
and that are then held by the Buyers and (ii) the principal amount of the Notes
then outstanding, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
 
(c) No failure on the part of the Collateral Agent or any Buyer to exercise, and
no delay in exercising, any right hereunder or under any other Transaction
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder or under any Transaction Document preclude any
other or further exercise thereof or the exercise of any other right.  The
rights and remedies of the Collateral Agent and the Buyers provided herein and
in the other Transaction Documents are cumulative and are in addition to, and
not exclusive of, any rights or remedies provided by law.  The rights of the
Collateral Agent and the Buyers under any Transaction Document against any party
thereto are not conditional or contingent on any attempt by the Collateral Agent
or any Buyer to exercise any of their respective rights under any other
Transaction Document against such party or against any other Person.
 
 
8

--------------------------------------------------------------------------------

 
 
(d) Any provision of this Guaranty that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
 
(e) This Guaranty shall (i) be binding on each Guarantor and its respective
successors and assigns, and (ii) inure, together with all rights and remedies of
the Collateral Agent and each Buyer hereunder, to the benefit of the Collateral
Agent, the Buyers and their respective successors, transferees and
assigns.  Without limiting the generality of clause (ii) of the immediately
preceding sentence, the Collateral Agent and any Buyer may assign or otherwise
transfer its rights and obligations under the Securities Purchase Agreement or
any other Transaction Document to any other Person in accordance with the terms
thereof, and such other Person shall thereupon become vested with all of the
benefits in respect thereof granted to the Collateral Agent or such Buyer, as
the case may be, herein or otherwise.  None of the rights or obligations of any
Guarantor hereunder may be assigned or otherwise transferred without the prior
written consent of the Collateral Agent and each Buyer.
 
(f) This Guaranty reflects the entire understanding of the transaction
contemplated hereby and shall not be contradicted or qualified by any other
agreement, oral or written, entered into before the date hereof.
 
(g) Section headings herein are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.
 
(H) THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
THEREIN WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed by
its respective duly authorized officer, as of the date first above written.
 



 
TELANETIX, INC., a California corporation
 
By:       /s/ Douglas N. Johnson
    Name: Douglas N. Johnson
    Title:   Chief Executive Officer
 
Address:
    11201 SE 8th Street, Suite 200
    Bellevue, Washington 98004
    Attention: Douglas N. Johnson
    Fax: (425) 646-9078
 
 
ACCESSLINE HOLDINGS, INC., a Delaware corporation
 
By:       /s/ Douglas N. Johnson
    Name: Douglas N. Johnson
    Title:   Chief Executive Officer
 
Address:
    11201 SE 8th Street, Suite 200
    Bellevue, Washington 98004
    Attention: Douglas N. Johnson
    Fax: (425) 646-9078
 
 
ACCESSLINE COMMUNICATIONS CORPORATION, a Delaware corporation
 
By:       /s/ Douglas N. Johnson
    Name: Douglas N. Johnson
    Title:   Chief Executive Officer
 
Address:
    11201 SE 8th Street, Suite 200
    Bellevue, Washington 98004
    Attention: Douglas N. Johnson
    Fax: (425) 646-9078
 



 
 
10

--------------------------------------------------------------------------------

 